DETAILED ACTION
This office action is in response to the amendments to the claims filed on 10 March 2022.  Claims 1, 3 – 7, 9 – 11 and 13 – 20 are pending and currently being examined.  Claims 2, 8 and 12 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The previously made drawing objections are hereby withdrawn in view of Applicant’s explanation and arguments on Page 8 of Applicant’s Response.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 9, 10, 13, 18, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukada (US Patent 4,969,808 A).

In Re Claim 1, Tsukada discloses a peristaltic pump (Figure 1) for pumping a fluid (Column 1, Lines 12 – 15), the peristaltic pump comprising: a contact wall (delimited by groove 12; i.e. portion of 11 to the left of 12; Column 2; Lines 19 – 20); a movable compression element (15) opposing the contact wall (border of 12), wherein the contact wall (border of 12) and the compression element (15) define a compressing region therebetween (“passage” – Column 2, Lines 25 – 26); a flexible tube (16)  interposed between the contact wall (border of 12) and the compression element (15) in the compressing region (Column 2, Lines 25 – 26), the flexible tube (16) having a tube lengthwise axis and inner and outer opposed wall surfaces (the axis is the fluid delivery direction, the thickness of the tube delimits the inner and outer opposed wall surfaces), the inner wall surface defining a through passage to receive the fluid (this limitation must be met for the apparatus to operate as disclosed); and a tube displacement mechanism comprising a translator mechanism (14, 43, 44) operable to translate the flexible tube (16) along the tube lengthwise axis relative to the compressing region (Column 2, Lines 29 – 39) between a first stationary axial position (when the clamp 30 is engaged before the “used portion” is moved and a “new portion” is in place; note that when this happens, the tube is in a first stationary axial position because the clamp firmly holds the tube to prevent it from moving – see Column 2, Lines 40 – 42) and a second stationary axial position (when the clamp 30 is engaged after the “used portion” is moved and a “new portion” is in place; note that when this happens, the tube is in a second stationary axial position because the clamp firmly holds the tube to prevent it from moving – see Column 2, Lines 40 – 42) different from the first axial position (the first and second axial positions are stationary for 500 hr – Column 2, Lines 50 – 52 and 66 – 68); wherein the peristaltic pump is configured to compress the flexible tube (16) between the compression element (15) and the contact wall (border of 12) to thereby force the fluid through the through passage with the flexible tube (16) in each of the first and second stationary axial positions (in both the stationary positions, clamp 30 is engaged, this holds the tube while the peristaltic action delivers the fluid – Column 2, Lines 40 – 42). 

In Re Claim 3, Tsukada further discloses that the peristaltic pump is configured to compress the flexible tube (16) between the compression element (15) and the contact wall (border of 12) to thereby force the fluid through the through passage while the translator mechanism (14, 43, 44) is translating the flexible tube (16) along the tube lengthwise axis into the second stationary axial position (when “new portion” is in place) from the first stationary axial position (when the “used portion” was in place)(when the clamp 30 is not engaged – see Column 2, Lines 29 – 39).

In Re Claim 9, Tsukada further discloses that the peristaltic pump is configured to compress the flexible tube (16) between the compression element (15) and the contact wall (border of 12) with the flexible tube (16) in the second stationary axial position (when “new portion” is in place) by forcing the compression element (15) to travel down a length (of the “new portion” that comes into contact with the rollers 15 – Column 2, Lines 60 – 62) of the flexible tube (16) while engaging and compressing the flexible tube (16) to thereby push the fluid axially through the through passage (once the “new portion” is in place the pump continues to operate after the clamp 30 is re-engaged).

In Re Claim 10, Tsukada further discloses that the peristaltic pump is a rotary peristaltic pump and the compression element (15) is a compression roller (Column 2, Lines 20 – 24).

In Re Claim 13, Tsukada discloses a peristaltic pump (Figure 1) for pumping a fluid (Column 1, Lines 12 – 15), the peristaltic pump comprising: a contact wall (delimited by groove 12; i.e. portion of 11 to the left of 12; Column 2; Lines 19 – 20); a movable compression element (15) opposing the contact wall (border of 12), wherein the contact wall (border of 12) and the compression element (15) define a compressing region therebetween (“passage” – Column 2, Lines 25 – 26); a flexible tube (16)  interposed between the contact wall (border of 12) and the compression element (15) in the compressing region (Column 2, Lines 25 – 26), the flexible tube (16) having a tube lengthwise axis and inner and outer opposed wall surfaces (the axis is the fluid delivery direction, the thickness of the tube delimits the inner and outer opposed wall surfaces), the inner wall surface defining a through passage to receive the fluid (this limitation must be met for the apparatus to operate as disclosed); and a tube displacement mechanism comprising a translator mechanism (14, 43, 44) operable to translate the flexible tube along the tube lengthwise axis relative to the compressing region (Column 2, Lines 29 – 39) between a first axial position (“used position”; note that when the apparatus is put into operation for the first time with an unused tube, the tube is in this first axial position during first use for 500 hours {Column 2, Line 51} before it is moved) and a second axial position (“new portion”; i.e. when the tube is moved to a new position after the 500 hours have elapsed, exposing a new portion of the tube to the rollers 15 of the peristaltic pump) different from the first axial position (Column 2, Lines 66 – 68); wherein the peristaltic pump is configured to compress the flexible tube (26) between the compression element (15) and the contact wall (border of 12) to thereby force the fluid through the through passage with the flexible tube (26) in each of the first and second axial positions (Column 2, Lines 29 – 39); wherein the peristaltic pump is configured to compress the flexible tube (26) between the compression element (15) and the contact wall (border of 12) to thereby force the fluid through the through passage while the translator mechanism (14, 43, 44) is translating the flexible tube along the tube lengthwise axis into the second axial position from the first axial position (Column 2, Lines 29 – 39 and 50 – 55); wherein the peristaltic pump is a rotary peristaltic pump and the compression element (15) is a compression roller (Column 2, Lines 20 – 24).

In Re Claim 18, Tsukada further discloses that the peristaltic pump is configured to compress the flexible tube (16) between the compression element (15) and the contact wall (border of 12) with the flexible tube (16) in the second axial position (when “new portion” is in place) by forcing the compression element (15) to travel down a length (of the “new portion” that comes into contact with the rollers 15 – Column 2, Lines 60 – 62) of the flexible tube (16) while engaging and compressing the flexible tube (16) to thereby push the fluid axially through the through passage (once the “new portion” is in place the pump continues to operate after the clamp 30 is re-engaged).

In Re Claim 19, Tsukada further discloses that the rotary peristaltic pump comprises: a rotor (14); and a plurality of circumferentially spaced apart compression rollers (15) located on the rotor (14) for rotation therewith; wherein the peristaltic pump is configured to compress the flexible tube (16) between the contact wall (border of 12) and at least one of the compression rollers (15)(Column 2, Lines 16 – 29).


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDunn (US Patent 5,746,585 A).
In Re Claim 20, McDunn discloses a peristaltic pump (Figures 3A – 3D, Figure 5) for pumping a fluid (Column 1, Lines 56 – 57), the peristaltic pump comprising: a contact wall (44); a movable compression element (52) opposing the contact wall (33), wherein the contact wall (44) and the compression element (52) define a compressing region (43) therebetween (Column 3, Lines 24 – 27, 37 – 39 and 50 – 52); a flexible tube (26) interposed between the contact wall (44) and the compression element (52) in the compressing region (43), the flexible tube (26) having a tube lengthwise axis and inner and outer opposed wall surfaces (the axis is the fluid delivery direction, the thickness of the tube delimits the inner and outer opposed wall surfaces), the inner wall surface (which contacts the fluid delivered) defining a through passage to receive the fluid (this limitation must be met for the apparatus to operate as disclosed); and a tube displacement mechanism comprising a translator mechanism (46, 80, 84; Column 4, Lines 32 – 36 and 41 – 42) operable to translate the flexible tube (26) along the tube lengthwise axis relative to the compressing region (43) between a first axial position and a second axial position different from the first axial position (Column 4, Lines 44 – 48; the old position before the tube is advanced is the first axial position and the “new position” is the second axial position); wherein the peristaltic pump is configured to compress the flexible tube (26) between the compression element (52) and the contact wall (44) to thereby force the fluid through the through passage with the flexible tube (26) in each of the first and second axial positions (Column 3, Lines 46 – 52; Column 4, Lines 64 – 65; Column 5, Lines 6 – 7); wherein the translator mechanism comprises a powered actuator (90) (Column 5, Lines 49 – 51 and 55 – 57; Column 6, Lines 3 – 7); wherein the peristaltic pump is a rotary peristaltic pump (Column 1, Lines 56 – 66) and the compression element (52) is a compression roller (Column 3, Lines 30 – 39).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukada (US Patent 4,969,808 A) in view of Jutte (US Patent 3,972,649 A).

In Re Claims 4 and 5, Tsukada discloses all the limitations of Claim 1, but the translator mechanism of Tsukada does not comprise a powered actuator.
However, Jutte discloses a translator mechanism (20, 13) which advances the tubing (7) between first and second axial positions (by rotation of drum 13) by a powered actuator (20), and a controller that programmatically drives (a controller is implied since “speed is controlled” – Column 3, Line 5; programmable controllers are well known {MPEP 2144.03} in the art) the actuator (20) to translate the flexible tube (7) along the tube lengthwise axis (Column 3, Lines 3 – 6; Column 1, Lines 46 – 49).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the powered actuator (including drum 13) of Jutte to assist in the translation of the tubing of Tsukada for the purpose of providing a suitable storage location (drum 13) for the dispensed / advanced tubing.

In Re Claims 14 and 15, Tsukada discloses all the limitations of Claim 13, but the translator mechanism of Tsukada does not comprise a powered actuator.
However, Jutte discloses a translator mechanism (20, 13) which advances the tubing (7) between first and second axial positions (by rotation of drum 13) by a powered actuator (20), and a controller that programmatically drives (a controller is implied since “speed is controlled” – Column 3, Line 5; programmable controllers are well known {MPEP 2144.03} in the art) the actuator (20) to translate the flexible tube (7) along the tube lengthwise axis (Column 3, Lines 3 – 6; Column 1, Lines 46 – 49).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the powered actuator (including drum 13) of Jutte to assist in the translation of the tubing of Tsukada for the purpose of providing a suitable storage location (drum 13) for the dispensed / advanced tubing.


Claims 6, 7, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukada (US Patent 4,969,808 A) in view of Tarr (US Patent 4,445,826 A).

In Re Claims 6 and 7, Tsukada discloses all the limitations of Claim 1, but Tsukada does not disclose a spool.
However, Tarr discloses a translator mechanism (16, 18, 68, 70) that comprises a spool (18); and the translator mechanism (16, 18, 68, 70) is operable to forcibly wind the flexible tube onto the spool (18) to translate the flexible tube (10) along the tube lengthwise axis (Column 3, Line 68 — Column 4, Line 3, Column 5, Lines 10 — 14; and Figure 4); the translator mechanism (16, 18, 68, 70) further comprises a second spool (16); and the translator mechanism (16, 18, 68, 70) is operable to unwind the flexible tube (10) from the second spool (16) to translate the flexible tube (10) along the tube lengthwise axis (Column 3, Line 68 — Column 4, Line 3; Column 5, Lines 10 — 14; and Figure 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the spools of Tarr into the apparatus of Tsukada for the purpose of providing a suitable storage location for the incoming and outgoing translating-tubing.

In Re Claims 16 and 17, Tsukada discloses all the limitations of Claim 13, but Tsukada does not disclose a spool.
However, Tarr discloses a translator mechanism (16, 18, 68, 70) that comprises a spool (18); and the translator mechanism (16, 18, 68, 70) is operable to forcibly wind the flexible tube onto the spool (18) to translate the flexible tube (10) along the tube lengthwise axis (Column 3, Line 68 — Column 4, Line 3, Column 5, Lines 10 — 14; and Figure 4); the translator mechanism (16, 18, 68, 70) further comprises a second spool (16); and the translator mechanism (16, 18, 68, 70) is operable to unwind the flexible tube (10) from the second spool (16) to translate the flexible tube (10) along the tube lengthwise axis (Column 3, Line 68 — Column 4, Line 3; Column 5, Lines 10 — 14; and Figure 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the spools of Tarr into the apparatus of Tsukada for the purpose of providing a suitable storage location for the incoming and outgoing translating-tubing.


Response to Arguments
Applicant’s arguments are moot in view of new grounds of rejection presented in this office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746